 In the Matter of AMPLEX MANUFACTURING COMPANY, A DIVISION OFCHRYSLER CORPORATION, EMPLOYERandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OFAMERICA, CIO,PETITIONERCase No. 7-RC-524.-Decided August 3,1949DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Cecil Pearl,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the'Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all office and clericalemployees employed in the office of the Employer, excluding engineers,sales engineers, technicians, executives, supervisors, and all other em-ployees now represented by a union. The Employer takes no positionas to the appropriateness of the unit, but agrees with the Petitioner tothe exclusion of certain employees, stipulating that there are no employees sought by the Petitioner in the following departments : De-partment A 15, Medical ; Department A 19, Stores ; Department A 20,Receiving; Department A 42, Plant Protection; Department A 25,Janitor; Department A 27, Inspection; Department A 31, Tool Room;Department A 34, Tool Cribs; Department A 36, Laboratory; De-partment A 40, Boiler House; Department A 41, Electricians; De-partment A 45, Mill Wrights; and all production departments.85 N. L. R. B., No. 90.523 ,524DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties disagree, however, concerning the inclusion and exclu-sion of the following employees whom the Petitioner seeks to includeand the Employer to exclude :The Employer. employs two telephone operators in DepartmentA 920. These operators operate the plant switchboard and performthe usual duties associated with such operation. In addition, they actas receptionists.The Employer asserts that these switchboard oper-ators should be excluded from the unit, because in the performance oftheir duties they may overhear conversations containing confidentiallabor relations information.These employees, however, do not act in:a confidential capacity to persons exercising managerial functions inthe labor relations field; we shall include then in the unit?The Employer also contends that the driver in Department A 10should be excluded from the unit because, as a chauffeur, his dutiesplace him in a position to overhear discussions between the Employer's-officers relative to confidential labor matters, and because he may alsobe required to transport and deliver confidential papers relating tolabor matters.The record discloses that while he may sometimesdeliver confidential papers, he does not acquaint himself with theircontents, and that his principal duties consist of driving visitors and'customers to and from the plant:He is carried on the office pay roll,and has not been included in the production and maintenance unit.It is clear that this employee's duties do not bring him within the-category of employees which the Board considers as confidential, andwe shall therefore include him within the unit.2The Employer also seeks the exclusion of the secretaries to the heads.of departments A 32, A 38, A 920 and A 10, on the ground that if thePetitioner is certified and secures a contract these employees may type:answers to grievances.The record discloses that the department heads'for whom these employees act as secretaries do not formulate or effect-uate the Employer's general labor relations policies.We find thatthese secretaries are not confidential employees within our customarydefinition, and shall include them in the U111 t.3The Petitioner wishes to include the employee, Julia A. Miller, whosometimes takes dictation from the Employer's president. The recordreveals that Mrs. Miller spends approximately 25 percent of her timetaking dictation from the sales engineer and that she also files copiesof order acknowledgments and collects previous correspondence onout-of-town orders.She has only occasionally taken dictation from1Matter of Smith Paper, Inc.,76 N. L.R. B. 1222.2See footnote1, supra.3Matter ofElectricalController and Manufacturing Company,69 N. L. R. B. 1242 ;Matter ofFordMotor Company(ChicagoBranch), 66 N. L. R, B. 1317;Matter of ChryslerCorporation,84 N. L.R. B. 516. AMPLEX MANUFACTURING COMPANY525the Employer's president, and the record indicates that none of thatdictation dealt with labor matters.We shall include her in the unit.'Sought to be excluded by the Employer are two group leaders inDepartment A 920.These employees, James M. Fitzpatrick and Eve-lynMcNamara, assign work to employees who work in the sectionwith them, but do not have the authority to hire or discharge these,employees or to make effective recommendations concerning their-status.As their duties appear to be primarily of a routine naturewhich do not call for the exercise of independent judgment, we findthat these group leaders are not supervisors within the meaning ofthe Act.We shall include them in the unit.'We find that all office and clerical employees employed in the office,of the Company, including telephone operators of Department A 920,:secretaries to department heads in Departments A. 32, A 38, A 920,and A 10, the driver in Department A 10, the stenographer Julia A.Miller, and the group leaders in Department A 920,e but excludingconfidential clerks and secretaries to executives, namely C. Reynoldsand J. Truelsh, secretaries to the president, R. Schmitt and K. Koehler,employees in the Labor Relations, Personnel and Time Study Depart-ments, and M. Buchan, secretary to the assistant to the president,engineers, sales engineers, technicians, executives, all other employees,and all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than.30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National.Labor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have since'Cf.Matter of Dayton,Priceand Co.Ltd.,73 N.L. R. B. 149.6Matter of Ohio Power Company,80 N. L. It.B. 1334.6 James M. Fitzpatrick and Evelyn McNamara. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDquit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees:on strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, CIO.